Title: From Julia Stockton Rush to Abigail Smith Adams, 13 May 1813
From: Rush, Julia Stockton
To: Adams, Abigail Smith



My dear Madam
Philadelphia May 13th 1813

I want words to express the grateful feelings of my heart for your kind sympathy on our late heavy affliction, we have indeed suffered a bereavement that can never be repaired to us as individuals or as a family.—A husband, a father, a protector, snatched from us with but little time to prepare our minds for such a stroke, twenty hours before his pure spirit fled from us forever, we had no anticipation of a fatal termination to his disease—In the early years of my marriage I had nurs’d him through two severe illnesses, and seeing none of the alarming symptoms which then appeared, I was lull’d into security, and having no knowledge of the pulse. I was till sunday evening flattering myself with a hope and expectation that we would soon be well—But unerring wisdom saw fit that we should no longer be favor’d with his society, his precepts, his example. I desire to bow with submission to the decree, and devoutly pray that I may be enabled so to spend the remainder of my time upon earth, that I may be prepared to meet him in heaven to part no more.
Present me dear Madam respectfully and affectionately to the dear frend of my departed husband, his letter was consoling and highly gratifying to me, I am unable to answer it as I ought, and therefore beg you will have the goodness to excuse me to him, and tell him that the dear friend we mourn, derived more pleasure from the receipt Mr Adams’s letters than from any temporal concern that has engaged his attention of late years.—My Son and daughters desire their grateful thanks and respects to the frends who have taken so affectionate an interest in their sorrows—I am dear Madam / with great regard your obliged friend
Julia Rush